Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 7/9/2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claims: 
Salajegheh et al 20210409405 disclose receiving a request from a user device, transmitting a challenge request indirectly to an initiator device, which is one of the user devices, the initiator device discovers all other user devices in close proximity ([0080], Fig. 2). Regarding claim 1, Salajegheh et al disclose:
A system for authentication of user activities based on establishing communication links between network devices, wherein the system is structured for dynamically authenticating transmitted activity processing data based on establishing seamless electronic communication handshake between network devices and without requiring user intervention, the system comprising: at least one memory device; at least one communication device connected to a distributed network; at least one processing device operatively coupled to the at least one memory device; and a module stored in the at least one memory device comprising executable instructions that when executed by the at least one processing device, cause the at least one processing device to: receive, from a first networked device associated with a first entity, resource activity processing data associated with a first activity initiated at the first networked device by a user, wherein the resource activity processing data comprises a unique identifier associated with the user  ([0130]); transmit a control signal to a second networked device associated with the first entity (Fig. 2, step 3: send a message to initiator device, indirectly), wherein the control signal is structured to cause the second networked device to scan a predetermined vicinity radius around the first networked device to identify devices ([0080]: initiator device scans other users devices in proximity).
Salajegheh et al do not teach the rest of the limitations.
Faith et al 10977641 disclose binding a first and a second user devices, without requiring any sensitive account information to be entered by the user, wherein the first user device is inserted into  telecommunications device teaching: receive, from a first networked device associated with a first entity, resource activity processing data associated with a first activity initiated at the first networked device by a user, wherein the resource activity processing data comprises a unique identifier associated with the user.
Faith et al do not teach the rest of the limitations.
Other arts discloses a challenge -response scheme to authenticate a request such as:
Wardman et al 20200201981 disclose a server with an authentication module that can be separate ([0036]), receives a request from a user device, the authentication module challenges the user device to solve a problem, returns a response, if correct, the user device is allowed access to service.
Rosati et al 20130046976 disclose a user device requests access to a private network, a server generates a challenge and sends it to mobile device, which provides back a response, the server verifies the response and the user device is allowed access to the private network if the verification is successful.
Neither Wardman nor Rosati disclose: construct a first device code ... cause the user device to transform the first device code into a format ...output the transformed first device code ..., identify a code match ..., authenticate the first activity based on the identified code match.
Other arts discloses detecting the presence of a user device in proximity to another:
Ericson 20200213298 disclose a user requesting access to a server using a first device, the server authenticating the user’s identity, then determining a second user device is in proximity to the first device by requesting a scan of nearby devices thru a short range communication by first dev and/or detecting geo-location of the first user device and second user device.
Michael 20180032757 discloses a server managing user account and profiles , a first user device detecting the vicinity of a second user device, a server providing a code to the first device, and the code scanned by the second user device in order to establish a connection with the first device and obtain data associated with the first user device.
Neither Ericson or Michael disclose: transmit a control signal to a second networked device ... to cause the second networked device to scan a predetermined radius around the first networked device ...
Not a single prior art nor a combination of prior arts of the records disclose the limitations as recited in claim 1, and substantially in claims 10 and 17. Therefore, claims 1, 10 and 17 are allowed.
 Claims 2-9, 11-16 and 18-20 respectively depending from claims 1, 10 and 17 are also allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        4/30/2022